Title: [William Coxe, Jr. to John Brown Cutting], June–August 1787
From: Coxe, William, Jr.
To: Cutting, John Brown


          Our Ship Canton is just arriv’d from China with a cargo of 100000 dollars, 19/35 of her belong’d to us. Mr. D——and myself had the entire direction and management of the property. From these circumstances I have had the best opportunities of getting to the bottom of that business. I have made every use of them in my power. I will venture to pronounce that it contains an increasing and profitable branch of our commerce. We have realized a neat profit of 126 per cent. A larger capital is subscribed and the ship returns immediately. I mention this to you as a national object. You probably have intercourse with the American Ministers at the Courts of Versailles and St. James’s. The nature of our government requires the employment of every channel through which a public character can receive information or have useful truths reiterated and confirm’d. I do not flatter you when I say, were the case otherwise our Ambassadours abroad wou’d lend you their ear with complacency. I wish to make an observation to them through you. The british nation possess an immoderate share of the trade of India and China. The Dutch also have a great deal of the former and some of the latter. It appears to me that it wou’d be sound policy in those nations who have very little of that trade to permit the Americans to enjoy the privilege of their ports. France for instance by permitting us to use Pondicherry wou’d give us an opportunity of acting with them in gaining ground upon the British. The Chinese shewed a weakness if I may so call it, in favour of our people from their resemblance to the british. The Nations on the coast of whose feelings that nation have got hold wou’d be more or less partial to us in the same way. The french united with us, or rather acting in concert wou’d gain upon the british in that quarter of the world, and it wou’d have a good effect in regard to the french by contributing to wean those people from their prejudice and exclusive predilection in favour of Britain. The commerce with the East shou’d if it were possible be made common by all  the powers of inconsiderable influence in that country. To our ministers you may also mention confidentially that the principal american sales of fine teas are made for smuggling to Ireland and the british Islands—of Nankeens to the same—and likewise to the french and spanish colonies but more largely to the latter. Foreigners have bought in this port double the quantity brought in the Canton.
        